Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
 
Status of the Claims
Claims 1,11 are amended
Claims 1-20 are pending

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Applicant’s amendments are addressed by the newly cited art.   The examiner notes that Yonekazi discloses a customer segmentation and scoring system for an advertising campaign for steering past successful advertisements toward customers with similar parameters.  (Applicant’s 6/21/22 remarks).  However, Yonekazi does not explicitly disclose that an offer could be made to a customer making a purchase (as currently amended).  Newly cited Wilkinson discloses that a real time targeted marketing campaign could entail promotion/cross-sell/up-sell.  (See prior art rejection of claim 1).   The examiner understands cross-sell and up-sell to be attempting to sell a purchasing customer an enhancement or add on item.  Accordingly, it is believed that the combination of the offer scoring of Yonekazi with a different type of offer (e.g. the cross sell or up sell of Wilkinson) would read on the amended invention. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Fordyce US20160217446A1 in view of 
Yonezaki US20110125573A1 in view of
Nehra 20180276693 in view of
Wilkinson 20020174182



Regarding Claim 1, Fordyce discloses

at the central clearing server,
receiving electronic data for an electronic payment account; 
in response to determining that the electronic payment account has previous electronic … data in a determined time period;
communicating the previous electronic … data to an account level aggregation server for aggregation of the previous electronic travel data on an account level;
communicating the previous electronic … data or to an account level class aggregation server;
in an analysis server, generating comprehensive travel and payment attributes analysis data for the electronic payment account from the aggregated previous electronic … data; 
in a profile server, creating … profile model analysis 


“In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125). For example, the user data (125) indicates a set of characteristics of the user (101); and the profile selector (129) selects the user specific profile (131) that is for a particular user or a group of users and that best matches the set of characteristics specified by the user data (125).
In one embodiment, the profile selector (129) receives the transaction profiles (127) in a batch mode. The profile selector (129) selects the user specific profile (131) from the batch of transaction profiles (127) based on the user data (125). Alternatively, the profile generator (121) generates the transaction profiles (127) in real time; and the profile selector (129) uses the user data (125) to query the profile generator (121) to generate the user specific profile (131) in real time, or just in time. The profile generator (121) generates the user specific profile (131) that best matches the user data (125).
In one embodiment, the user tracker (113) identifies the user (101) based on the user activity on the transaction terminal (105) (e.g., having visited a set of websites, currently visiting a type of web pages, search behavior, etc.).
In one embodiment, the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113). In one embodiment, such identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table.
FIG. 1 illustrates a system to provide services based on transaction data according to one embodiment. In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide information/intelligence about user preferences and spending patterns, a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data (125), and an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115).”  (Fordyce, para 0075-78)

storing … profile model analysis in a memory according to a predetermined format; 
Fordyce, fig.2

in an application server, applying … profile model analysis to electronic payment accounts with … purchase data to determine a …  and 
“In one example, the profile includes a plurality of values representing aggregated spending of the user in various areas to summarize the transactions of the user.”  (Fordyce, abstract)

at a response server associated with a merchant, using an Application program interface (api) to access the …  .
“In FIG. 1, an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement.”  (Fordyce, para 0064)



Fordyce does not explicitly disclose
Travel
aggregating the previous electronic travel data on a flight class level at the account level class aggregation server;

The examiner notes that Fordyce discloses delivering targeted advertising to customers based upon their purchases.  (See above).   Nehra is directed to a system for predicting demand of customer travel accommodations.  (Nehra, abstract).  Nehra discloses that customers’ purchased flights and consumer flight class information is stored.  (Nehra, para 0023, “The consumer database 9 contains profile data for each of a plurality of consumers, all of whom carry one or more corresponding payment cards. Optionally, this profile data may classify the consumers according to one or more demographic and/or financial characteristics of the consumers. The consumer profile data for each of the consumers may comprise at least one of: home location, average ticket size in previous bookings, previous types of visit, previous flight cabin class, previous travel purpose, previous accommodation type, lifestyle, occupation, hobbies, salary, age, gender, marital status and family size.”).  Flight class information could be aggregated in order to make demand predictions.  (Nehra, para 0033, “[0032] The travel addendum data may also be used to predict, or to improve the prediction of, the type and/or size accommodation each consumer may need. For example the method and class of travel may indicate the type of accommodation the consumer will require. A consumer with a business or first class ticket is more likely to require luxury accommodation than a consumer who has booked an economy airline ticket. A consumer who has booked a business class ticket is likely to be travelling for business purposes, and so is likely to be travelling alone or with only a small group of people. The most likely type and/or size of accommodation required by each of the consumers can thus be calculated and used to predict the accommodation demand for the corresponding type of accommodation in a given location at a future time.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fordyce with the flight class of Nehra with the motivation of making predictions of consumer behavior.  Id.



Fordyce does not explicitly disclose
in a segmentation server, applying a segmentation algorithm to generate unique …  customer behavior segments based on the aggregated previous electronic …  data;
creating segmentation …  based on the segmentation algorithm;
segmentation
the segmentation
Yonezaki is directed to a customer segment advertising system.  (Yonezki, abstract).   Yonezaki discloses dividing a customer set into unique segments.  (“The weight module 206 can be configured to calculate a weight for the campaign at each segment of the advertisement campaign. FIG. 3, for example, is a table 300 illustrating the segments of an advertisement campaign. The criterion of the advertisement campaign provided by the purchaser and/or provider of the advertisement campaign is “individuals between the age 25-45.” As illustrated in the table 300, the number of potential placements for the entire campaign is 100. These potential placements can be divided into multiple segments. In this example, the potential placements are divided into four unique segments. Segment 1, for example, includes placements (e.g., websites, video streams, audio streams, etc.) targeting “males having an income of greater than $100,000.” As shown in FIG. 3, Segment 1 includes 20 possible placements. Similarly, Segment 2 includes placements targeting “females located in New York City” and includes 10 possible placements; Segment 3 includes placements targeting “males having an income of less than or equal to $100,000” and includes 40 possible placements; and Segment 4 includes placements targeting “females living outside New Your City” and includes 30 possible placements. Each segment of the advertisement campaign is a subset of the campaign criterion (“individuals between the age 25-45”).”, Yonezaki, para 0033)

receive user-selected segments of the unique travel customer behavior segments for the travel purchase data,
Yonezaki discloses receiving a request for behavior segments from a user for the purpose of delivering advertisements to individuals.  (Yonezaki, para 0035, “In some embodiments, the budget score is also based on a number of potential placements (e.g., websites, video streams, audio streams, etc.) matching a criterion of the advertisement campaign (e.g., N.sub.Campaign). In such embodiments, a provider of the advertisement campaign can specify a target demographic and/or criterion for the advertisement campaign. For example, a company might want to target individuals between the ages 25-45. For another example, a sports car company might want to initiate an advertisement campaign directed toward males between the ages of 35-55 during evening hours. Such a target can be supplied by the provider and/or purchaser of the advertisement campaign.”;  para 0023, “Additionally, as described in further detail herein, a placement can be associated with sub-categories and/or demographic segments. For example, a placement can be associated with both "individuals between the age of 25-45" and "dog owners in Washington, D.C. between the age of 30-40." In such an example, the segment "dog owners in Washington, D.C. between the age of 30-40" is a sub-category and/or demographic segment of the broader demographic category "individuals between the age of 25-45.”)


convert the user-selected segments to a travel account score, the travel account score indicating how well the travel purchase data fits into the segment, 

Yonezaki further discloses tracking of past performance of advertisements.  (Yonezaki, para 0024, “The performance database 174 is configured to store and/or maintain data associated with the performance of specific advertisements at specific placement categories and/or segments. Such performance can be calculated and/or determined using any suitable metric. In some embodiments, for example, the performance of an advertisement at a segment can be a clickthrough rate (CTR) of the advertisement at the segment, a conversion rate of the advertisement at the segment, an engagement rate of the advertisement at the segment, a reach of the advertisement at the segment, the brand-lift of the advertisement at the segment, and/or the like. As described in further detail herein, the performance data stored in the performance database 174 can be used to predict future performance of an advertisement at a placement associated with a segment.”).  The examiner notes that “conversion” of an advertisement is indicative of a purchase based on the advertisement.  


compare the travel account score to previous scores for the user-selected segments, the previous scores for the user-selected segments including successful travel offers; and
the travel account score, and
determining if the travel account score is over  a threshold indicating a further travel offer including one or more of the user-selected segments would likely be successful.


Yonezaki discloses that past performance can be used to set a threshold (ie. a score), against which future advertisement performance may be judged.  (Yonezaki, para 0057-58, “If the weight of the segment is greater than the weight threshold, the allocator module 210 can compare the performance score of the segment to a performance threshold. If the performance score of the segment is greater than the threshold, the segment can be placed in a pool and/or group of segments at which advertisements from an advertisement campaign will be placed.  In some embodiments, the performance threshold can be predetermined. In such embodiments, an advertisement campaign provider can determine at what level of predicted performance (i.e., using the performance scores) to provide an advertisement to a segment. In other embodiments, the performance threshold can be determined based on the performance of the segments of the advertisement campaign. In some embodiments, for example, the performance threshold can be an average performance score of the segments from the advertisement campaign. In the above described example, the average performance score of the segments is 0.330 (i.e., (0.505+0.189+0.333+0.294)/4). Accordingly, in this example, the performance score of Segment 1 and the performance score of Segment 3 are above the performance threshold. In other embodiments, the performance threshold can be any other suitable value such as, for example, a ratio of the total success of the advertisement campaign and the total number of impressions for the advertisement campaign, a random value, a median performance score of the segments of the advertisement campaign, and/or the like.”).  That is, Yonezaki discloses issuing a targeted advertisement only if it is determined that the advertisement is likely to perform based on a past score metric. It would have been obvious to one of ordinary skill in the art at the time the invention as filed to combine Fordyce and Nehra with the segments of Yonezaki with the motivation of improving advertising performance.  (Yonezaki, background)

Fordyce does not explicitly disclose

at an artificial intelligence engine, continuing to refine the segmentation profile model analysis over time;

Wilkinson is directed to a system that presents a customer real time targeted motivation based on learned behavior to meet campaign objectives (e.g. maximize profits).  (Wilkinson, abstract).  Wilkinson discloses aggregating historical data to teach the system to present an optimal motivation to a customer.  (Wilkonson, para 0036 “ In one exemplary implementation of the present invention, information is processed through real time electronic service interaction management system 100 and an interaction motivation plan is developed. Referring still to FIG. 1, relevant historical data "A" (e.g., customer profiles, customer transactions, product information, information on previous interactions, information on promotions, etc.) is transferred to mining module 120. The data mining results "B" are fed into testing module 130 (e.g., quantitative data describing customer behavior, candidate interactions, segmentation, etc.). In one exemplary implementation, real time target interaction data "C" (e.g., current customer activity) is also sent to testing module 130. Interaction motivation test plans "D1" and behavior model "D2" are transferred to optimization module 140. Optimization module 140 provides feedback "E" to testing module 130 on which parameters require further testing to increase confidence in an optimized solution (e.g., an optimized interaction motivation plan). Inputs "F" from testing module 130 (e.g., an interaction motivation test plan) and optimization module 140 (e.g., an optimized interaction motivation plan) are transferred to merging module 150 and merged into an interaction motivation plan. The merged interaction motivation plan "G" is transferred to interaction module 170 which creates information presentation instructions in accordance with the merged interaction motivation plan. Information associated with target (e.g., customer) interaction "H" is recorded in a real time response database 115 and archived into historical database 117. In one exemplary implementation of the present invention, system management module 190 operates as an interface that facilitates communication of information "I'""J'" and "K" (e.g., campaign objectives and constraints) to and from a manager.”).  The system may learn and constantly adapt to give the best performance.  Wilkinson discloses that a user may indicate target attributes for an interaction campaign with customers.  (Wilkonson, para 0021, “For example, the present invention is utilized to assist electronic marketing optimization (e-MO) by automated management of promotional campaigns associated with an e-commerce site. The interaction motivation plan sets guidelines or rules that determine the presentation of information to a target individual (e.g., a customer) as part of an interaction campaign (e.g., an e-commerce marketing campaign). In one embodiment of the present invention, the interaction motivation plan includes guidelines for presenting information in accordance with customer segmentation definitions, promotion definitions, campaign objectives and campaign constraints. A present invention real time electronic service interaction management system and method monitors the interactions (e.g., purchasing behavior) of targets (e.g., customers) and has the ability to continually modify interaction motivation plans (e.g., change information presentation rules and guidelines) in both real time and over the lifetime of an interaction motivation campaign.”).   

In real time during a … purchase corresponding to the …  purchase data
During the … purchase
Actions performed on the customer could be sales/marketing activity.  (Id, para 0049, “In step 320 the information is mined. In one embodiment of the present invention, the target interaction information gathered in step 310 is analyzed to discover correlations between interaction characteristics and patterns of behavior that are extracted. In one embodiment of the present invention, the data mining is utilized to discover potentially useful marketing actions (e.g., promotions, cross-sells /up-sells, etc.), model customer behavior (e.g., score customers, estimate promotion acceptance rate and associated revenues/costs, or segment customers) or model the customer interaction channels (e.g., web-site, email, call center, etc.). In one exemplary implementation of the present invention, the output is sent to a system manager”).  The examiner understands the concept of cross-sell and up-sell to indicate an attempt to sell a customer more during a purchase transaction.  Further, it appears to be understood in the art that promotion (e.g. advertisement), cross and up sell are all analogous marketing activities.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fordyce, Nehra and Yonezaki with the learning of Wilkinson with the motivation of delivering effective offers.  Id.




Regarding Claim 2, Fordyce, Yonezaki, Wilkinson and Nehra disclose the system of claim 1.
wherein the central clearing server clears electronic transactions.
See prior art rejection of claim 1, regarding Fordyce.

Regarding Claim 3, Fordyce, Yonezaki, Wilkinson and Nehra disclose the system of claim 2.
wherein the electronic data comprises data to execute an electronic transaction involving a merchant and an electronic payment account of a consumer.
See prior art rejection of claim 1 regarding Fordyce.


Regarding Claim 4, Fordyce, Yonezaki, Wilkinson and Nehra disclose the system of claim 1.
wherein the account level class aggregation server stores data…  electronically purchased by a consumer.
“The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar. Once the other person is identified, the transaction profile constituting the SKU-level profile for the other person may be analyzed. Through predictive association and other modeling and analytical techniques, the historical purchases reflected in the SKU-level profile for the other person may be employed to predict the future purchases of the user (101). “  (Fordyce, para 0189) “In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301). The variables (e.g., 311, 313, and 315) are defined in a way to have meanings easily understood by an ordinary person. For example, variables (311) measure the aggregated spending in super categories; variables (313) measure the spending frequencies in various areas; and variables (315) measure the spending amounts in various areas. In one embodiment, each of the areas is identified by a merchant category (306) (e.g., as represented by a merchant category code (MCC), a North American Industry Classification System (NAICS) code, or a similarly standardized category code). In other embodiments, an area may be identified by a product category, a SKU number, etc.”  (Fordyce, para 0272)

Fordyce does not explicitly disclose
on a class level of travel 
See prior art rejection of claim 1 regarding Nehra

Regarding Claim 5, Fordyce, Yonezaki, Wilkinson and Nehra disclose the system of claim 1.
wherein attributes comprises elements and levels of the elements in the electronic transaction.
“In one embodiment, the transaction records (301) may further include details about the products and/or services involved in the purchase. For example, a list of items purchased in the transaction may be recorded together with the respective purchase prices of the items and/or the respective quantities of the purchased items. The products and/or services can be identified via stock-keeping unit (SKU) numbers, or product category IDs. The purchase details may be stored in a separate database and be looked up based on an identifier of the transaction.”  (Fordyce, para 0268)

Regarding Claim 6, Fordyce, Yonezaki, Wilkinson and Nehra disclose the system of claim 1.
wherein the segmentation algorithm analyzes data and determines breakpoints to segment the data.
See prior art rejection of claim 1 regarding Yonekazi

Regarding Claim 7, Fordyce, Yonezaki, Wilkinson and Nehra disclose the system of claim 1.
wherein the segmentation profile model analysis reflects the determined segmentation profile using the segmentation algorithm and takes in data and segments the data in a similar manner.
See prior art rejection of claim 6

Regarding Claim 8, Fordyce, Yonezaki, Wilkinson and Nehra disclose the system of claim 1.
wherein the travel account score represents a classification from a plurality of classifications for the previous electronic travel data.
“In one embodiment, the user specific profile (131) is an aggregated spending profile (341) that is generated using the SKU-level information. For example, in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories.” (Fordyce para 0179)

Regarding Claim 9, Fordyce, Yonezaki, Wilkinson and Nehra disclose the system of claim 1.
wherein the api takes in a request in a known format and responds with a travel score according to a known protocol.
Fordyce discloses that its components may be communicatively coupled by the Internet.  The examiner interprets this to recite a known format and protocol.  (Fordyce, para 0368).  The system may generate data reports.  “In one embodiment, transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting, benchmarking, advertising, content or offer selection, customization, personalization, prioritization, etc.”  (Fordyce, introduction).  Data may be requested.  (Fordyce, para 0039)

Regarding Claim 10, Fordyce, Yonezaki, Wilkinson and Nehra disclose the system of claim 9.
wherein the travel account score is communicated according to a predetermined protocol.
Fordyce discloses that its components may be communicatively coupled by the Internet.  The examiner interprets this to recite a known format and protocol.  (Fordyce, para 0368).  

Regarding Claim 11-20, see prior art rejections of claim 1-10





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687